Citation Nr: 0113821	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
medial meniscectomy of the right knee.

2.  Entitlement to service connection for the residuals of an 
epicondylectomy of the right elbow.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972, with subsequent service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's service connection claims.

The Board notes that one of the issues on appeal has been 
consistently characterized by the RO as a claim of 
entitlement to service connection for the residuals of an 
epicondylectomy of the right elbow.  This appears to be how 
the issue was characterized in both the June 2000 rating 
decision and in the July 2000 Statement of the Case.  
However, the Board notes that, when the veteran filed his 
initial claim in September 1999, he indicated that he was 
seeking service connection for a disability of the left arm.  
The veteran made no mention in his claim of a disability in 
his right elbow, and his recent medical records give no 
indication of there being any such injury.  Instead, his 
private medical records only show that he recently underwent 
an epicondylectomy of the left elbow. 

The record reflects that, since the June 2000 rating 
decision, both the veteran and his accredited representative 
have submitted argument regarding a right elbow injury.  See 
the VA Form 9 submitted in September 2000 and the Informal 
Hearing Presentation submitted in April 2000.  However, in 
light of the evidence discussed immediately above, the Board 
believes that it is likely that the veteran is actually 
seeking service connection solely for a disability of the 
left elbow, and not for a disability of the right elbow.  As 
will be discussed in greater detail below, the Board believes 
that this case must be remanded for additional evidentiary 
development.  While this case is in remand status, the RO 
should seek clarification from the veteran regarding whether 
he is seeking service connection for a disability of the left 
elbow or right elbow, or both.


REMAND

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which requires 
the Secretary to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001); see also Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
In accordance with the provisions of the VCAA, and for the 
reasons and bases set forth below, the Board finds that 
additional development is necessary before these claims can 
be finally adjudicated.

The record reflects that, in October 1999, the RO requested 
that the National Personnel Records Center (NPRC) in St. 
Louis furnish copies of the veteran's complete service 
medical records.  Although the NPRC responded to this request 
in March 2000 by submitting copies of various service medical 
records, there is some indication in the record that not all 
such records were submitted.  For example, the Board notes 
that there is no report of the veteran's physical examination 
at separation associated with these records.  In addition, it 
appears that the veteran reported receiving treatment for his 
knee and elbow disabilities in 1971 at the 249th Evacuation 
Hospital in Japan.  However, although treatment at this 
facility is reflected in the service medical records 
currently associated with the claims folder, treatment for 
his claimed disabilities is not.

The VCAA provides that VA shall make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  The VCAA also provides that, whenever VA attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain such records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
such records would be futile.  See Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  As discussed above, there is some indication in 
the record that not all of the veteran's service medical 
records have been obtained and associated with his VA claims 
folder.  Because there has been no affirmative response from 
the appropriate agency indicating that no additional records 
are available, and because such records are potentially 
relevant to each of the veteran's service connection claims, 
the Board finds that a remand of this case is warranted, so 
the RO can ensure that all available service medical records 
are obtained.

Once the aforementioned development has been completed to the 
extent possible, the RO should review the complete record and 
ensure that all development action required by the VCAA has 
been completed in full.  The RO is free to undertake any 
additional development it deems necessary in order to ensure 
compliance with the VCAA, to include scheduling the veteran 
for a VA medical examination.  VCAA, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A).

The VCAA also requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  While this case is 
in remand status, the RO should ensure that all notification 
action required by the VCAA is completed in full.  

Because the VCAA went into effect after the Statement of the 
Case was issued in July 2000, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet.App. 384 (1993).  In 
Bernard, the Court held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  Because this case is being remanded, the 
Board finds that the RO will have the opportunity to 
adjudicate the veteran's claims pursuant to this new 
legislation in the first instance, thereby preventing any 
potential prejudice to the veteran.

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and his 
representative and inform them of the type of 
evidence that would best serve to 
substantiate his claims.  As part of this 
notice, the RO should specifically request 
that the veteran provide the names and 
addresses of any additional health care 
providers who may possess additional records 
pertinent to his claims which are not 
presently part of his VA claims folder.  With 
any necessary authorization from the veteran, 
the RO should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran in response to this request which 
have not been previously secured.

2.  The RO should obtain any additional 
service medical records of the veteran 
available from the service department.  
Specifically, a search should be requested 
for any hospital and other records relating 
to the veteran's inservice treatment at the 
249th Evacuation Hospital in Japan.  A search 
should also be requested for a report of 
medical examination completed at separation.  
The RO should clearly document all efforts 
undertaken to obtain these records, and 
associate any records obtained with the 
veteran's claims file.  If for any reason 
these records are found to be unavailable, 
such should be noted and explained in the 
claims folder.

3.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all developmental and 
notification actions required by VCAA have 
been completed in full.  The RO is free to 
undertake any additional evidentiary 
development it deems necessary, to include 
scheduling the veteran for a VA physical 
examination.  Thereafter, the RO should 
readjudicate the veteran's service connection 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



